Citation Nr: 0908261	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-16 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant, and W.C., appellant's friend


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from December 1953 to November 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in June 2007.  The 
hearing transcript has been associated with the claims file.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  A July 2005 VA audio examination showed the veteran's 
bilateral hearing loss was productive of, at worst, level IV 
hearing acuity in the right ear and level VI hearing acuity 
in the left ear.

2.  An August 2006 VA audio examination showed the veteran's 
bilateral hearing loss was productive of, at worst, level IV 
hearing acuity in the right ear and level II hearing acuity 
in the left ear.   


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 
6100; 4.86 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In January 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice then 
required for the initial claim of service connection.  
Service connection was subsequently granted, and the veteran 
appealed the initial rating.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 
128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

In any event, in September 2007, the agency of original 
jurisdiction (AOJ) sent a letter to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the claim for an increased initial rating, to 
include as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and the claim was subsequently 
readjudicated.  VA has done everything reasonably possible to 
assist the veteran with respect to his claim for benefits, 
such as obtaining medical records and providing VA 
examinations.  Thus, the Board finds the issue is ready for 
adjudication at this time.  



Increased Rating

For historical purposes, it is noted that service connection 
was established for bilateral hearing loss by the RO in the 
August 2005 decision currently on appeal, based on evidence 
of in-service noise exposure and a positive nexus opinion.  A 
20 percent disability evaluation was assigned based on a 
review of the relevant contemporaneous evidence of record.  
The veteran claims that a higher evaluation is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven hearing acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86 
(2008).  Under 
38 C.F.R. § 4.86, for exceptional patterns of hearing 
impairment, when puretone threshold at 1,000, 2,000, 3,000, 
and 4,000 Hertz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Id.  Application of these 
tables is mechanical; there is no discretion.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). 

A July 2005 VA examination reflects that the veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
70
60
60
LEFT
30
55
70
65
70

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 60 in the left ear.  The VA 
audiometric findings of July 2005 reflect level IV hearing 
acuity in the right ear and level VI hearing acuity in the 
left ear under Table VI.  These designations in combination 
correspond to a 20 percent rating.  
See 38 C.F.R. § 4.85, Table VII.  Additionally, because the 
threshold levels in the veteran's left and right ears are at 
least 55 decibels at 1000, 2000, 3000, and 4000 Hertz, the 
values derived under Table VIA are to be considered.  Under 
Table VIA, the hearing acuity level in the veteran's right 
ear is IV and the hearing acuity for the left ear is V. These 
numeric designations, used in combination, correspond to a 10 
percent rating.  See 38 C.F.R. § 4.85, Table VII.  

An August 2006 VA audiology records reflects that the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
65
65
60
LEFT
20
45
60
65
65

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The VA audiometric findings of August 
2006 reflect level II hearing acuity in each ear under Table 
VI.  These designations in combination correspond to a 0 
percent rating.  See 38 C.F.R. § 4.85, Table VII.  Also, 
because the threshold levels in the veteran's right ear are 
at least 55 decibels at each Hertz level, the values derived 
under Table VIA are to be considered.  Under Table VIA, the 
hearing acuity level in the veteran's right ear is IV.  Using 
this numeric designation in combination with that assigned to 
the veteran's left ear still corresponds to a 0 percent 
rating.  See 
38 C.F.R. § 4.85, Table VII.  

Neither the clinical findings of the July 2005 VA examination 
nor the findings of the August 2006 audiology evaluation 
demonstrate that the veteran meets the criteria for a rating 
in excess of 20 percent under Diagnostic Code 6100.  
Consequently, the veteran's claim for an increased rating for 
bilateral hearing loss is denied.


ORDER

An initial rating in excess of 20 percent for bilateral 
hearing loss is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


